DETAILED ACTION
Allowable Subject Matter
Claims 10, 16–18, 21, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Page 6 of the Board’s decision states the prior art, “does not find support for a system in which a (single) candidate motion vector is derived from multiple spatially neighboring blocks.”  The Board found the prior art deficient, merely disclosing, “that each distinct candidate of the disclosed ‘candidate set’ is derived from only one neighboring block….”  Examiner notes the following prior art may be relevant to this averred distinction.
Chiu (US 2014/0146890 A1) teaches deriving a motion vector by taking a weighted average of the motion vectors of spatially neighboring blocks (see e.g. ¶¶ 0052, 0054, and 0056).
Park (US 2013/0051469 A1) teaches obtaining a motion vector by taking “a median or average value of motion vectors of neighboring blocks….” (¶ 0112).
Kim (US 2012/0307906 A1) teaches a “motion vector set” that includes “motion vectors of neighboring blocks” and/or “an average of the motion vectors of the neighboring blocks of the current block.” (see e.g. ¶¶ 0021, 0025, 0053, 0074).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J HESS/Primary Examiner, Art Unit 2481